CARTER, J., Dissenting.
I dissent.
It is well established that in determining the question of what discipline should be imposed upon an erring or offending attorney, mitigating circumstances should be given great consideration,—such as the motives and purposes which actuated his asserted misconduct, his previous good record, his characteristics and nature, also testimonials with respect to his good character and reputation. (Marsh v. State Bar, 2 Cal. (2d) 75, cases cited at p. 79 [39 Pac. (2d) 403].) It also is well settled that the discipline of an attorney, as contemplated by the provisions of the State Bar Act, is not punitive in character. Its primary object is the reformation rather than the punishment of the offender. A disciplinary proceeding is designed to effect that end and—for the protection of the courts, the legal profession and the public—to consider and determine whether the said offender may be deemed fit to continue as a practitioner of the law and as an officer of the court. (Marsh v. State Bar, supra, and cases there cited.)
Although in the present case the gravity of petitioner’s offense cannot be minimized, it also appears that he has suffered greatly. The tarnishment of his record, the mental *379torture which must have followed from his inability to reestablish his practice while laboring under the burden of his practiced deceit, his anxiety for his mother, and his own physical injuries, together with the added stigma of the disciplinary proceeding, have apparently combined to drive him to the acute realization that no circumstance, however necessitous, will justify an act of dishonesty or breach of trust. If—as is believed to be the fact—his lesson has been sufficiently severe to effect a permanent strengthening of his moral fiber, the imposition of a period of suspension from practice would serve no good purpose and might jeopardize his present and future livelihood as well as the safety of the one dependent upon him.
It would seem clear that the punishment which petitioner has already received, with the additional rebuke of a public reprimand, will suffice to deter him henceforth from yielding to any temptation, even under pressure of dire distress, again to wander from the path of moral rectitude.
In determining the degree of discipline which should be administered or prescribed in proceedings of this character, this court may be guided by the peculiar facts and circumstances of the individual case. Under such circumstances,— viewed in the light of the primary purpose to be effected by such discipline, as hereinbefore outlined,—it becomes unnecessary to discuss the question whether the degree of discipline here fixed conforms to that imposed in cases cited in the briefs as similar in point of fact to this case.
In my opinion, a public reprimand administered to petitioner should constitute sufficient discipline.
Houser, J., concurred.